DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 15-22 and 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (GB 595584).
	Regarding claims 1, 16 and 32, Smith et al. discloses a system Fig. 2 for providing (and method for providing) a conduit b sealingly to a through-opening d in a plate-shaped construction element c so that at least one pipe and/or cable can extend through the conduit and so that after sealing remaining space in the conduit a completely sealed-off pipe and/or cable penetration through the plate-shaped construction element is obtained, wherein the system is such that it is mechanically mountable, wherein the system is further such that it is mountable from only one side of the plate-shaped construction element, wherein the system comprises: a conduit-part having a conduit for extending from and/or through the through-opening and having outside the conduit a circumferentially extending member a for placement at a proximal side of the plate-shaped construction element parallel to a circumference of the through-opening; an anchor-part g for placement at a distal side of the plate-shaped construction element at a number of positions along a circumference of the through-opening; and at least one connecting element f for connecting the circumferentially extending member of the conduit-part with the anchor-part, wherein the anchor-part is suitable for being put from a proximal site of the plate-shaped construction element, through the through-opening, at the distal side of the plate-shaped construction element, wherein one of the at least one connecting element for connecting the circumferentially extending member of the conduit-part with the anchor-part allows for placement of the anchor-part at the distal side of the plate-shaped construction element at the number of positions along a circumference of the through-opening whilst being connected to the conduit-part, wherein whilst connected to the conduit part, the anchor-part is capable of being put through the through-opening and placed at the distal side of the plate-shaped construction element Fig. 2.  Although, Smith et al. does not explicitly disclose while the being connected to the conduit part, Smith et al. does disclose a method of attaching the connecting flange a of a pipe b or the like to a tank consists in passing through a hole d in the tank wall c an interior connector consisting of a rubber washer h and two metal parts g carrying studs f, the parts being such that the connector can be folded on itself as shown in Fig. 3 to enable it to be passed through the hole, then allowing the connector to flatten itself, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application since it has been held [A]pparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
 	Regarding claims 2, 17 and 33, Smith et al. discloses wherein the system Fig. 2 is mountable by only one worker, who is operating from a proximal side of the plate-shaped construction element c. 	Regarding claims 3 and 18, Smith et al. discloses wherein the at least one connecting element f is suitable for bringing the conduit-part at a proximal side of the plate-shaped construction element c parallel to a circumference of the through-opening d whilst bringing or keeping the anchor-part g at the number of positions along a circumference of the through-opening at the distal side of the plate-shaped construction element, so that the plate-shaped construction element can be clamped in by the conduit-part b and the anchor-part. 	Regarding claims 4, 19 and 34, Smith et al. discloses wherein the anchor-part g is a single-part device. 	Regarding claims 5, 20 and 35, Smith et al. discloses wherein the anchor-part g is C or U shaped or can adopt a C or U shape. 	Regarding claims 6, 21 and 36, Smith et al. discloses wherein the anchor-part g has an outer contour defined by the most outer dimensions of the anchor-part and an inner contour defining free space, the anchor-part having between the outer contour and the inner contour close to the inner contour at least one connection part (3 of Annotated Fig. 3, below) for connecting via at least one of the connecting elements f with a part of the conduit-part b that is outside an inner circumference of the conduit so that when the system is in a mounted condition the conduit can be in the free space of the anchor-part or an imaginary extension of the conduit in an axial direction thereof can be in the free space of the anchor-part. 
    PNG
    media_image1.png
    550
    897
    media_image1.png
    Greyscale

 	Regarding claims 7, 22 and 37, Smith et al. discloses wherein the circumferentially extending member a of the conduit-part b comprises a first seat for a sealing gasket k for positioning between the plate-shaped construction element c and the conduit-part. 	Regarding claims 15 and 31, Smith et al. discloses wherein the anchor-part g is such that it can be in a stable position be positioned at the distal side of the plate-shaped construction element c whilst it is connected to the conduit-part b when that is positioned at a proximal side of the plate-shaped construction element parallel to a circumference of the through-opening d.


Claim 9, 10, 24-29, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Andersen et al. (US 6141915). 	Regarding claim 9, Smith et al. discloses the invention as claimed above but fails to explicitly disclose a second seat for a second sealing gasket.   Andersen et al., a conduit assembly Fig. 1, discloses the use of a second seat 6 for a second sealing gasket 10.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the conduit assembly of Smith et al. with a second sealing gasket as taught by Andersen et al. in order to provide additional sealing between the connecting elements and extending member. (Col. 3, Ln. 59-65 of Andersen et al.)  	Regarding claim 10, the combination discloses wherein each second seat comprises an annularly shaped cavity (6 of Andersen et al.) for hosting the second sealing gasket 10. 	Regarding claim 24, the combination discloses wherein the method comprises providing between each of the at least one connecting elements f at a side that will remain in use at a proximal side of the plate-shaped construction element c and the circumferentially extending member (a) a second sealing gasket (10 of Andersen et al.) when the conduit-part b and the anchor-part g are brought together for clamping in between the plate-shaped construction element. 	Regarding claim 25, the combination discloses wherein the method comprises providing the second sealing gasket (10 of Andersen et al.) in a second seat for positioning a second sealing gasket against the circumferentially extending member a when the conduit-part b and the anchor-part g are brought together for clamping in between the plate-shaped construction element c. 	Regarding claim 26, the combination discloses wherein each second seat comprises an annularly shaped cavity (6 of Andersen et al.) for hosting the second sealing gasket (10 of Andersen et al.). 	Regarding claim 27, the combination discloses wherein the method comprises at least temporarily fixating the anchor-part g against a distal side of plate-shaped construction element c at a number of positions along a circumference of the through-opening d, before connecting the anchor-part g and the conduit-part b. 	Regarding claim 28, the combination discloses wherein the method comprises clamping the anchor-part g Fig. 3 into through-opening d. 	Regarding claim 29, the combination discloses wherein the method comprises fixing the anchor-part g around or to a rim of the through-opening d at the distal side of the plate-shaped construction element c. 	Regarding claim 39, the combination discloses wherein each of the at least one connecting elements f is at a side that will remain in use at a proximal side of the plate-shaped construction element c provided with a second seat holding a second sealing gasket (10 of Andersen et al.) which is positioned against the circumferentially extending member a. 	Regarding claim 40, the combination discloses wherein second seat comprises an annularly shaped cavity (6 of Andersen et al.) in for hosting the second sealing gasket (10 of Andersen et al.).

Allowable Subject Matter
Claims 11-14, 30 and 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In view of a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 11-14, 30 and 41-44 including where the anchor part is provided with a fixator, where the fixator has at least one lip that is hooked shaped. There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.

Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. Applicant argues that the Smith et al. reference fails to recited the intended use of the system where the anchor part is configured to be put through the through opening while being connected to the conduit part, this is not persuasive since as discussed above apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).   
 	Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, even if the prior art does not explicitly disclose the intended use or the function of the apparatus as written in the claims of the instant invention, the prior art may not be patentably distinguishable from the instant invention. Please see MPEP 2106 and 2114.
 	Further structure should be claimed to further define the anchor part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675